Citation Nr: 0334142	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to an effective date earlier 
than March 11, 1998, for the grant of a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from August 1985 to 
July 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner which requires some explanation.  On July 
22, 1986, the veteran requested service connection for the 
residuals of a left leg amputation, and additionally 
requested assignment of a total disability rating on the 
basis of unemployability.  An August 12, 1986, rating 
decision thereafter granted service connection for amputation 
of the left leg, assigning an evaluation of 60 percent 
therefor.  The rating decision also denied entitlement to a 
TDIU, finding that the evidence of record did not show that 
the veteran was unable to engage in some type of further 
substantially gainful employment.  The record shows that 
while the veteran was informed that service connection for 
the left leg amputation was granted, he was not informed that 
his claim of entitlement to a TDIU was denied.  Thereafter, 
the veteran, in a statement received in June 1987, inquired 
as to the status of an application for vocational 
rehabilitation training assistance, noting that he had been 
unable to engage in any employment due to the amputation of 
his left leg.  He indicated that companies would not hire him 
because of the loss of his left leg.

On March 11, 1998, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation based on 
Unemployability.  In a March 1998 rating decision the RO 
granted entitlement to a TDIU, assigning an effective date 
for the grant of March 11, 1998.  On June 17, 1998, the 
veteran was advised of the grant of his claim for a TDIU, and 
was provided with a copy of the rating decision informing him 
of the effective date assigned the benefit.  Thereafter no 
further communication was received from the veteran or any 
representative concerning the effective date assigned the 
grant of a TDIU until December 2001.  At that time the 
veteran's representative submitted a statement arguing that 
the veteran's June 1987 statement constituted a notice of 
disagreement (NOD) as to the August 1986 denial of the claim 
for a TDIU, and that the veteran was therefore entitled to 
the issuance of a statement of the case addressing that 
denial.  He argued in the alternative that the veteran's 
claim for a TDIU had remained unadjudicated since July 1986.  
The point of the representative's argument was to establish 
that the veteran was entitled to TDIU benefits prior to March 
1998.

In January 2002 the RO informed the veteran that his June 
1987 statement did not constitute an NOD as to the August 
1986 rating decision.  The RO advised him, however, that 
since he had not been formally notified of the August 1986 
rating decision (to the extent that the decision denied 
entitlement to a TDIU), he could still submit an NOD as to 
the referenced rating decision; the correspondence provided 
the veteran with notice of his appellate rights.  In April 
2002 the veteran's representative expressed disagreement with 
the August 1986 rating decision to the extent that it denied 
entitlement to a TDIU.  The RO in October 2002 then issued a 
statement of the case addressing the issue of whether the 
veteran was entitled to a TDIU.  In November 2002 the 
veteran, through his representative, submitted an "appeal" 
of the August 1986 rating decision.

As described above, the veteran was not formally notified of 
the August 1986 rating decision denying entitlement to a TDIU 
until January 2002; that rating decision consequently never 
became final, at least to the extent that it denied TDIU, at 
any point prior to March 1998.  See 38 U.S.C.A. §§ 5104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 19.25, 20.302 (2003).  In 
March 1998 the benefit sought by the veteran was granted, 
effectively resolving any pending claim for entitlement to a 
TDIU initiated in July 1986 or at any point afterward.  
Consequently, and contrary to the understanding of the 
veteran, his representative, and the RO, there is no claim of 
entitlement to a TDIU that remains pending after the March 
1998 rating decision.  Moreover, even assuming that the 
veteran's June 1987 statement constituted an NOD as to the 
August 1986 rating decision, once his claim for a TDIU was 
granted in March 1998, he was no longer entitled to the 
issuance of an SOC on the question eligibility for TDIU.

The record shows that the veteran is, in fact, not seeking 
entitlement to a TDIU in this case, but rather is seeking the 
establishment of an earlier effective date for the grant of a 
TDIU.  However, the March 1998 rating decision determined 
that the proper effective date for the grant of a TDIU was 
March 11, 1998, and although the veteran was provided with a 
copy of the March 1998 rating decision in June 1998, as well 
as with notice of his appellate rights with respect thereto, 
neither he nor any representative thereafter addressed the 
effective date for the TDIU until more than one year 
following the June 1998 notice.  See 38 U.S.C.A. § 7105.

In light of the procedural history outlined above, the Board 
concludes that the issue on appeal is more properly 
characterized as whether new and material evidence has been 
submitted to reopen a claim of entitlement to an effective 
date earlier than March 11, 1998, for the grant of a TDIU.  

The Board notes that in a November 2002 statement, the 
veteran's representative alleged that the August 12, 1986, 
rating decision denying entitlement to a TDIU was a "clear 
and unmistakable" violation of VA's regulations.  The issue 
of whether clear and unmistakable error exists in an August 
12, 1986, rating decision denying entitlement to a TDIU is 
therefore referred to the RO for appropriate action.

The Board notes that the representative also alleges that the 
veteran was entitled to a higher initial rating for the 
amputation of the left leg.  The record reflects that the 
veteran was provided with notice of the August 12, 1986, 
rating decision granting service connection for the 
referenced disability and assigning an initial evaluation of 
60 percent therefor, but that he did not appeal the decision.  
If the veteran desires to allege that clear and unmistakable 
error exists in the August 12, 1986, rating decision to the 
extent that an initial evaluation greater than 60 percent was 
not assigned for left leg amputation, he should so inform the 
RO with the requisite specificity.  See Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The Board lastly notes that the veteran's representative, in 
April 2002, requested an informal Decision Review Officer 
hearing in connection with the instant appeal.  See 38 C.F.R. 
§ 3.2600 (2003).  The record reflects that a Decision Review 
Officer thereafter conducted a de novo review of the 
veteran's claim, apparently without contacting the veteran or 
his representative beforehand, and issued his decision in the 
October 2002 statement of the case.  The Board notes that 
while the representative requested that the Decision Review 
Officer personally contact him to conduct an informal hearing 
regarding the claim, it is left to the discretion of the 
Decision Review Officer whether to conduct such an informal 
hearing.  See 38 C.F.R. § 3.2600(c) (2003).  The Board 
accordingly concludes that the veteran's request for a de 
novo review of his claim by a Decision Review Officer has 
been fulfilled.


REMAND

As discussed in the Introduction, the issue before the Board 
is whether new and material evidence has been submitted to 
reopen a claim for entitlement to an earlier effective date 
for the grant of a TDIU.  Unfortunately, the October 2002 
statement of the case did not address this issue, instead 
addressing the issue, resolved by a March 1998 rating 
decision, of whether the veteran was entitled to a TDIU.  The 
statement of the case consequently has failed to provide the 
veteran with the law and regulations pertaining to the issue 
on appeal.  Specifically, the veteran has not been advised as 
to the law and regulations pertaining to the establishment of 
effective dates, or the law and regulations pertaining to 
reopening claims based on the submission new and material 
evidence.  

In addition, the record reflects that the veteran has not 
been adequately advised of the information and evidence 
necessary to substantiate his claim, or of what evidence VA 
would obtain for him and of what evidence he was responsible 
for submitting.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Consequently, and in order to ensure that the veteran 
receives the due process to which he is entitled in 
connection with the instant claim, the Board concludes that 
remand of the case is warranted.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the regulations 
implementing the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures found in the duty-to-
assist regulations, 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  See also Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should then re-adjudicate 
the veteran's claim as an 
application to reopen a claim of 
entitlement to an effective date 
earlier than March 11, 1998, for the 
grant of entitlement to a total 
rating based on individual 
unemployability due to service-
connected disability.

3.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
which includes citation to the law 
and regulations pertaining to the 
establishment of effective dates, as 
well as the version of 38 C.F.R. 
§ 3.156(a) in effect since August 
29, 2001, and provide the veteran 
and his representative with an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

